In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-85V
                                      Filed: June 3, 2016
                                        UNPUBLISHED

****************************
SCOTT CURTIS,                             *
                                          *
                     Petitioner,          *      Ruling on Entitlement; Concession;
v.                                        *      Influenza;
                                          *      Shoulder Injury (“SIRVA”);
SECRETARY OF HEALTH                       *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                       *
                                          *
                     Respondent.          *
                                          *
****************************
Paul Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

      On January 15, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a right shoulder injury related to
vaccine administration (“SIRVA”) caused in fact by an influenza vaccination
administered on November 5, 2014. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

        On June 2, 2016, respondent filed a Rule 4(c) Report and Proffer on
Compensation Award in which she concedes that petitioner is entitled to compensation
in this case. Respondent’s Rule 4(c) Report at 1. Specifically, respondent “opines that
petitioner experienced SIRVA of the right upper extremity within 48 hours of flu vaccine
administration” and further stated that [n]o other causes for petitioner’s SIRVA have
been identified.” Further, respondent “agrees that petitioner’s SIRVA was more likely

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
than not caused by the November 5, 2014, flu vaccination.” Id. at 4. Respondent
further agrees that petitioner met the statutory six month sequela requirement and that
all legal prerequisites for compensation under the Vaccine Act have been met. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                           2